Citation Nr: 0909272	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for glaucoma, including 
as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1969 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
May and October 2002 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In April 2006, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In June 2007, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claims and returned the file to the Board for 
further appellate review.

Unfortunately, the Board must again remand the claim for 
service connection for glaucoma to the RO via the AMC for 
still further development and consideration.

Another preliminary point worth mentioning is that the 
Veteran submitted private psychiatric treatment records, 
dated in October 2005, showing diagnoses of PTSD and other 
mental disorders.  So he appears to be raising an additional 
claim that has not been previously made or adjudicated - for 
an increased rating claim for his service-connected PTSD.  So 
this additional claim is referred to the RO for appropriate 
development and consideration.  The Board does not have 
jurisdiction to consider it, even in a remand, because the RO 
has not considered it in the first instance, much less denied 
it, followed by the initiation and perfection of a timely 
appeal to the Board by the Veteran.  See 38 C.F.R. § 20.200 
(2008).  See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  




FINDINGS OF FACT

1.  At worst, the Veteran has Level VI hearing impairment in 
his service-connected right ear.  He is not deaf in his 
nonservice-connected left ear, so presumed to have Level I 
hearing in that ear.

2.  Prior to December 6, 2002, the Veteran was not deaf in 
either ear.  

3.  Since December 6, 2002, the service-connected right ear 
has never had a compensable level of hearing impairment.  

CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
right ear hearing loss.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 
4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2008); 38 C.F.R. § 
3.383 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
March 2002 and February 2004.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the April 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the Veteran's 
claim in the June 2007 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

Moreover, the RO sent another Dingess letter in June 2007, 
concurrently with the June 2007 SSOC, and there has been no 
reason to again go back and readjudicate the claim, such as 
in another SSOC, because the Veteran has not submitted any 
additional, pertinent evidence in response to that additional 
Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 2002 and 
Supp. 2007).  That is to say, the absence of another SSOC 
after the most recent notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the Veteran in March 2002, February 2004, April 2006, 
and June 2007 do not meet the requirements of Vazquez-Flores 
and are insufficient as to content and timing, creating a 
presumption of prejudice.  Nevertheless, this presumption is 
rebutted.

The Veteran was provided correspondence regarding what was 
needed to support his claim for a higher rating.  
Specifically, the February 2004 SOC, August 2004 SSOC, and 
June 2007 SSOC list the requirements for obtaining a higher 
rating for his right ear hearing loss, obviating the need for 
another VCAA notice letter to address these same criteria.  
It is reasonable to expect him to understand from the various 
letters from the RO and AMC what was needed to support his 
claim.  And of equal or even greater significance, 
he demonstrated actual knowledge of what was needed to 
support his claim as reflected in his statements, family 
members' statements, and correspondence.  
Quite significantly, he and his representative referenced 
relevant, specific regulations and rating criteria relating 
to the increased-rating claim, as well as the particular 
regulatory requirements for achieving a higher level of 
disability rating.  See his representative's January 2009 
informal hearing presentation.  So the notice deficiencies do 
not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  
Consequently, the Vazquez-Flores requirements have been met, 
thus requiring no further development regarding the duty to 
notify.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and arranged for several VA audiological 
examinations.  Therefore, the Board is satisfied the RO/AMC 
has made reasonable efforts to obtain any identified medical 
records.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008).  Here, a VA audiological examination was 
provided most recently, and at the Board's request, in 
October 2006, so relatively recently.  Although the Veteran's 
representative stated in the January 2009 informal hearing 
presentation that a more current VA audiological examination 
is in order, there was no medical evidence on record since 
October 2006 suggesting that his right ear hearing loss has 
worsened since then.  Consequently, another examination is 
not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the conditions.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to a Compensable Rating for Right 
Ear Hearing Loss

The hearing loss in the right ear is service connected, 
whereas any hearing impairment in the left ear is not.  The 
Veteran's hearing loss is currently evaluated as 
noncompensable under Diagnostic Code 6100, effective from 
November 9, 1971, the date following separation.

With respect to the claim for his right ear hearing loss 
disorder, he is not appealing his initial rating assigned in 
a previous rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, January 2001 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

It is important for the Veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of right ear hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

When impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, for 
essentially normal hearing acuity, subject to the provisions 
of § 3.383.  38 C.F.R. § 4.85(f)

During the pendency of this appeal, effective December 6, 
2002, 38 C.F.R. § 3.383 was amended, as to evaluating hearing 
impairment when hearing loss in one ear is service connected 
and hearing loss in the other ear is not.  See 69 Fed. Reg. 
48,148 (2004) (codified at 38 C.F.R. § 3.383).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003 (November 2003).  The Board will therefore 
evaluate the Veteran's service-connected right ear hearing 
loss under both the former and the current criteria of 38 
C.F.R. § 3.383, keeping in mind that the revised criteria may 
not be applied to any time period before the effective dates 
of the changes.

The former version of § 3.383 indicated that where there is 
total deafness in one ear that is service-connected, and 
total deafness in the nonservice-connected ear, the Veteran 
shall be paid a rate of compensation as if the combination of 
the two disabilities were the result of service-connected 
disability. See 38 U.S.C.A. § 1160(a)(3) (West 1991); 38 
C.F.R. § 3.383(a) (2002); VAOPGCPREC 32-97 (August 1997).  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  See 38 C.F.R. §§ 3.383, 4.85(f), (h) (2002).  

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. §1160(a)(3) in December 
2002, by deleting the requirement for total deafness in the 
service-connected ear and inserting deafness compensable to a 
degree of 10 percent or more.  The amendment also deleted the 
words total deafness for the nonservice-connected ear and 
inserted the word deafness.  See 38 U.S.C.A. § 
1160(a)(3)(West Supp. 2007).  VA then promulgated a 
regulatory change in August 2004 to 38 C.F.R. § 3.383(a)(3) 
to implement the statutory change.  The effective date of the 
change is December 6, 2002.  See 69 Fed. Reg. 48,148-48,150 
(Aug. 9, 2004).  The rule change noted that the term deafness 
was not defined.  Accordingly, VA established that in order 
to apply the paired organ exception, there must be a service-
connected hearing impairment in one ear to a degree of 10 
percent or more. As to the nonservice-connected ear, VA 
determined that there must be hearing loss, as defined by 38 
C.F.R. § 3.385, to constitute a hearing impairment as 
contemplated by the statute. 

So, under the current version of 38 C.F.R. § 3.383, 
compensation is payable for hearing loss in both ears as if 
both disabilities were service-connected if (1) hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more; (2) hearing impairment in the 
nonservice- connected ear, as measured by audio thresholds or 
speech discrimination scores, meets the criteria to be 
considered a disability under 38 C.F.R. § 3.385; and (3) the 
nonservice- connected disability is not the result of the 
Veteran's own willful misconduct.  The current criteria of 38 
C.F.R. § 3.383 is clearly more favorable to the Veteran's 
claim.  Therefore, the Board will apply only the current 
criteria of 38 C.F.R. § 3.383 to the Veteran's left ear 
hearing loss claim effective from December 6, 2002.  

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

A.  Evidence Prior to December 6, 2002 (Former Version of 
§3.383 Applies)

The Veteran had a VA audiology examination in April 2002, the 
earliest audiometric results for the time period in 
consideration.  His puretone thresholds, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

15
15
65
95
LEFT

15
10
15
20

The average puretone threshold was 48 decibels in the right 
ear and 15 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 60 percent in the 
right ear and 80 percent in the left ear.  

Applying the results of that April 2002 examination to Table 
VI yields a value of Level V hearing for his right ear.  
Subject to 38 C.F.R. § 4.85(f), his non-service-connected 
left ear is assigned Level I hearing, for the purpose of 
evaluating the service-connected right ear.  Unfortunately, 
applying these values to Table VII produces a 0 percent 
disability rating for his right ear hearing loss.  The 
provisions of exceptional hearing loss, pursuant to 38 C.F.R. 
§ 4.86(a) and (b), do not apply to these results.  

And the relevant evidence prior to December 6, 2002 failed to 
demonstrate total deafness in either his service-connected 
right ear or his nonservice-connected left ear, thereby 
precluding compensation under the former version of 
38 C.F.R. § 3.383, for hearing loss in his non-service 
connected left ear.  

B.  Evidence Since December 6, 2002 (New Version of §3.383 
Applies)

The Veteran had another VA audiology examination in March 
2004.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
10
65
70
LEFT

10
10
15
10

The average puretone threshold was 39 decibels in the right 
ear and 11 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 100 percent in the left ear.  

Applying the results of that March 2004 examination to Table 
VI yields a value of Level II hearing for his right ear.  
Again subject to 38 C.F.R. § 4.85(f), his non-service-
connected left ear is assigned Level I hearing, for the 
purpose of evaluating the service-connected right ear.  
Unfortunately, applying these values to Table VII produces a 
0 percent disability rating for his right ear hearing loss.  
The provisions of exceptional hearing loss, pursuant to 38 
C.F.R. § 4.86(a) and (b), do not apply to these results.  

The Veteran more recently had another VA audiology 
examination in October 2006.  His puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

5
5
70
90
LEFT

5
5
10
15

The average puretone threshold was 43 decibels in the right 
ear and 9 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and 80 percent in the left ear.  

Applying the results of that October 2006 examination to 
Table VI yields a value of Level VI hearing for his right 
ear.  Again subject to 38 C.F.R. § 4.85(f), his non-service-
connected left ear is assigned Level I hearing, for the 
purpose of evaluating the service-connected right ear.  
Unfortunately, applying these values to Table VII produces a 
0 percent disability rating for his right ear hearing loss.  
The provisions of exceptional hearing loss, pursuant to 38 
C.F.R. § 4.86(a) and (b), do not apply to these results.  

And the evidence since December 6, 2002 failed to demonstrate 
a level of hearing impairment in his service-connected right 
ear to a compensable degree of 10 percent or more, thereby 
precluding compensation under the current version of 
38 C.F.R. § 3.383 for hearing loss in his non-service 
connected left ear.  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  His right ear hearing loss disorder has never 
been more than 0 percent disabling at any time since January 
2001 (one year prior to filing his current claim).  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

As the preponderance of the evidence is against the Veteran's 
claim for a compensable disability rating for his service-
connected right ear hearing loss, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 0 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for a compensable disability rating for right ear 
hearing loss is denied.


REMAND

Before addressing the remaining claim on appeal, the Board 
finds that additional development is required.  

Additional VA examination is needed to determine the etiology 
of the Veteran's glaucoma disorder.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2) (2008); 38 C.F.R. § 
3.159(c)(4)(i) (2008); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

As per the instructions of the April 2006 Board remand, the 
October 2006 VA eye examination provided comment on the 
possibility of secondary service connection for the Veteran's 
glaucoma.  In that regard, the examiner found that the 
Veteran's glaucoma was not caused by nor aggravated by his 
diabetes, reasoning that the Veteran's particular type of 
glaucoma was angle recession glaucoma, which is generally 
caused by trauma.  Importantly, the examiner proceeded to 
provide comment affecting a potential theory of direct 
service connection for glaucoma.  Specifically, the examiner 
indicated that the Veteran's glaucoma "may be related to 
military trauma, however, patient does not recall specific 
episode of prior ocular trauma."  In that regard, the 
examiner has provided some, though not conclusive, evidence 
of direct etiology of the Veteran's current glaucoma to his 
active military service.  

STRs support the possibility of eye trauma during service.  A 
March 1969 STR shows the Veteran broke his glasses and was 
referred to the eye clinic.  The manner in which he broke his 
glasses was undocumented, as well as whether he suffered eye 
trauma or injury.  He also appears to have suffered neck and 
head injuries in service, in March 1971, in a motor vehicle 
accident.

So the dispositive issue is whether there is any competent 
and credible evidence linking the current glaucoma to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, the exact nature and etiology of the Veteran's 
glaucoma remains unclear, especially regarding the theory of 
direct service connection.  Therefore, he needs to be 
examined for further medical comment concerning whether his 
glaucoma disorder is the result of injuries sustained or 
diseases contracted during the course of his military 
service.  Based on the recent decision in McLendon, a remand 
for a VA examination and opinion is required to determine the 
precise nature and etiology, respectively, of his current 
glaucoma disorder.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:  

1.	Contact the Veteran and ask that he assist, 
if possible, by commenting on any eye trauma, 
injury, or disease he may have incurred during 
service.  

2.	Schedule the Veteran for a VA eye 
compensation examination to determine the nature 
and etiology of his current glaucoma disorder.  
He is hereby advised that failure to report for 
his scheduled VA examination, without good cause, 
may have adverse consequences on this claim.  The 
examination should include any diagnostic testing 
or evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical and other history.  
The examination report must state whether this 
review was accomplished.  The entire examination 
report, including findings and opinions, must be 
provided in typewritten format.

Based on a comprehensive review of the claims 
file, the examiner is asked to confirm whether 
the Veteran has a current glaucoma disorder, and 
specify the nature of this disorder.  If he does, 
then the examiner must also provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that any 
current glaucoma disorder is related to the 
Veteran's military service.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion such 
as causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of any 
diagnosis and opinion, whether favorable or 
unfavorable, based on the findings on examination 
and information obtained from review of the 
record.

3.	Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him an SSOC 
and give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.



The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


